COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HO'ITLE

 CHIEF JUSTICE                              CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA. SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA 0. ALVAREZ                                                                              (210)335-2635
LUZ ELENA D. CHAPA
                                                                                                 FACSIMILE NO.
JASON PULLIAM
                                                                                                 (210)335-2762
 JUSTICES




                                                 January 14, 2015


        Dan Pozza                                                  Eric Turton
        Law Offices of Dan Pozza                                  6039 Whitby Road #202
        239 East Commerce Street                                   San Antonio, TX 78240
       San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *                                   Carl Kolb
                                                                   926 Chulie Dr
        Robert B. Gilbreath                                        San Antonio, TX 78216-6522
        Hawkins, Parnell & Thackston, L.L.P.                       * DELIVERED VIA E-MAIL *
        Highland Park Place
        4514 Cole Avenue, Suite 500
        Dallas, TX 75205
        * DELIVERED VIA E-MAIL *

        RE:      Court of Appeals Number:      04-13-00239-CV
                 Trial Court Case Number:      2010-CI-14280
                 Style: Law Office of Oscar C. Gonzalez, Inc. and Oscar Gonzalez
                        v.

                        Isabel Sloan

                 The Appellee's Vacation Letter in the above styled and numbered cause has this date
        been received from Carl Kolb.

                                                                Very truly yours,
                                                                    KTH E. HOTTLE. CLERK



                                                                      k^L g±z==±
                                                                Jonathan Quintero
                                                                Deputy Clerk, Ext. 53220